 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

   

 

 

ie C. eg “lyf - Fa }
_] French Bread ‘— 2s une
7" l Ponnt Piz Cy dou sh. | : : is

a Feaael Pulbs, _ = a 2) ee

 

rt | Olive Ast | ' at (> ees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
    
 
 
 

LE Sox OSU Lee

| [3° 6 on 7 eee x dirrad 4 ww"
% Povat § Pre L 6 Hem ean =

Zo BASAIN Ka Mas h roms \4

eo

 

 
   

 

—, Sour Cran
eheddar Chyxs*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
